    Case 1:20-cr-00026-H-BU Document 30 Filed 08/31/20             Page 1 of 1 PageID 50



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIYISION

LINITED STATES OF AMERICA,
     P1aintiff,

                                                           NO. 1:20-CR-026-01-H

MACARTO ANDREW GOMEZ, JR. (1),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE IJNITED STATES MAGISTRATE JUDGE
                            CONCER}IING PLEA OF GIMTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated August   1t, 2020.
                                                            (b
                                                   SWESLEY HENDRIX
                                                    D STATES DISTRICT ruDGE
